NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                             FILED
                            FOR THE NINTH CIRCUIT
                                                                              DEC 23 2016
                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
TRUSTEES OF THE U.A. LOCAL 38                     No.    16-15228
DEFINED BENEFIT PENSION PLAN,
                                                  D.C. No. 4:15-cv-04703-YGR
              Plaintiff-Appellant,

 v.                                               MEMORANDUM*

TRUSTEES OF THE PLUMBERS AND
PIPE FITTERS NATIONAL PENSION
FUND,

              Defendant-Appellee.


                   Appeal from the United States District Court
                      for the Northern District of California
                 Yvonne Gonzalez Rogers, District Judge, Presiding

                          Submitted December 13, 2016**
                             San Francisco, California

Before: O’SCANNLAIN, GOULD, and M. SMITH, Circuit Judges.

      Trustees of the U.A. Local 38 Defined Benefit Pension Plan (“Local 38”)

appeal the district court’s denial of its motion to vacate the arbitrator’s award and

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the district court’s confirmation of the arbitration awards. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

        The parties proceeded to arbitration after the arbitrator found that the

preconditions to arbitration had been met. The parties stipulated that if the

arbitrator found liability, and the parties could not agree on the amount due, the

arbitrator “would retain jurisdiction” to decide the amount due. This stipulation

controls, and the arbitrator did not exceed his authority by determining that

Pension Protection Act (PPA) contributions were part of the amount Local 38

owed.

        The arbitrator did not manifestly disregard the law by determining that PPA

contributions were part of “Employer Contributions” that must be remitted under

the terms of the United Association Pension Fund Reciprocal Agreement. There is

no “well defined, explicit, and clearly applicable” law that bars PPA contributions

from being reciprocated. Collins v. D.R. Horton, Inc., 505 F.3d 874, 880 (9th Cir.

2007) (emphasis removed) (quoting Carter v. Health Net of Cal., Inc., 374 F.3d
830, 838 (9th Cir. 2004)). The arbitrator could not, therefore, have manifestly

disregarded the law. See id. at 879–80.

        AFFIRMED.




                                            2